DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 17 June 2021 has been entered.  Claims 1-3, 9-11 and 17 have been amended.  Claims 16, 22 and 23 have been previously canceled.  Claims 1-15 and 17-21 are currently pending and have been considered below.

Response to Arguments
The objections to claims 2, 3, 10 and 11 have been withdrawn in view of Applicant’s amendments.
Applicant’s arguments with respect to claim(s) 1-15 and 17-21 have been carefully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 6, 9, 10, 14, 17, 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al., Chinese Patent Application Publication No. CN 204155293(U), hereinafter, “Tang”, and further in view of Wang, Chinese Patent Application Publication No. CN 104794386(A), hereinafter, “Wang”.

As per claim 1, Tang discloses an authentication method for person-identity document comparison, which is applicable to a camera, comprising:
acquiring multiple face images of a face (Tang, ¶0065, the image acquisition module of the personnel image collection and comparison module takes multiple photos of the customs clearance personnel and automatically selects the best quality images of the customs clearance personnel; Tang, ¶0066; Tang, ¶0085); 
obtaining at least one target face image that meets a preset condition from the multiple face images (Tang, ¶0065, the image acquisition module of the personnel image collection and comparison module takes multiple photos of the customs clearance personnel and automatically selects the best quality images of the customs clearance personnel), 
receiving an ID image obtained by an ID reading support device (Tang, ¶0007, a verification device based on face recognition, which collects images of customs clearance personnel, recognizes the faces in the images, and compares them with the images in the customs clearance personnel's certificates; Tang, ¶0010-0011, a verification device based on face recognition, which includes: Credential reading module, used to read the images and identity information in the customs clearance 
comparing the ID image with each target face image (Tang, ¶0007, a verification device based on face recognition, which collects images of customs clearance personnel, recognizes the faces in the images, and compares them with the images in the customs clearance personnel's certificates); and 
if similarity threshold is reached, determining that the authentication is successful (Tang, ¶0007, a verification device based on face recognition, which collects images of customs clearance personnel, recognizes the faces in the images, and compares them with the images in the customs clearance personnel's certificates. If the similarity exceeds a set threshold, the verification is passed).
Tang does not explicitly disclose the following limitations as further recited however Wang discloses 
comparing the ID image with each target face image to obtain a person-ID document similarity for each target face image respectively (Wang, ¶0035, When the face authentication information includes multiple face images from different angles, the first judgment module is specifically used to: sequentially judge whether the multiple face images match the face data, and when the face data matches the face data When the number of images is greater than the pre-set value, it is determined that the face image matches the face data); and 
if the number of target face images with person-ID document similarities higher than a preset similarity threshold reaches a first preset number, determining that the authentication is successful (Wang, ¶0035, When the face authentication information includes multiple face images from different angles, the first judgment module is specifically used to: sequentially judge whether the multiple face images match the face data, and when the face data matches the face data When the number of images is greater than the pre-set value, it is determined that the face image matches the face data; Wang, ¶0066-0072, the step of judging whether there is a match in step S102 includes steps S201-S204: Step 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Tang to include the determination of the similarity of multiple images as taught by Wang in order to improve the accuracy of the authentication (Wang, ¶0035).

As per claim 2, Tang and Wang disclose the method of claim 1, wherein, acquiring multiple face images comprises:
determining a region of interest for acquiring a face based on a preset installation position of the camera and a preset capture range; wherein, the preset installation position is an installation position that meets a preset height range and a preset depression angle range (Tang, Figures 1 and 2, item 2; Tang, ¶0065, the image acquisition module of the personnel image collection and comparison module takes multiple photos of the customs clearance personnel and automatically selects the best quality images of the customs clearance personnel; Tang, ¶0066, In order to capture frontal photos as much as possible, the image acquisition module is equipped with equipment that can attract the attention of customs clearance personnel, such as lights, display screens, etc.  In this embodiment, the image acquisition module uses a USB camera as the acquisition device; Tang, ¶0085-0086, the on-site image acquisition module is a surveillance camera. In order to capture frontal photos as much as 
continuously acquiring images in the region of interest, and determining face images in all images by a face recognition technology (Tang, ¶0031-0032, On-site image acquisition module, used to digitally collect on-site images or on-site video. The face collection module is used to identify the face image of the person to be cleared from the live image or continuous frames of the live video; Tang, ¶0043, Collecting on-site images of customs clearance, recognizing the faces in the on-site images, and comparing them with the target personnel can realize the monitoring of key target personnel; Tang, ¶0055, The verification device based on face recognition in this embodiment collects credential information, collects images of customs clearance personnel and performs comparison verification; Tang, ¶0065, the image acquisition module of the personnel image collection and comparison module takes multiple photos of the customs clearance personnel and automatically selects the best quality images of the customs clearance personnel; Tang, ¶0085, surveillance camera; Wang, ¶0067-0068, Step S201: Extract the first feature value of the aforementioned face image and the second feature value of the aforementioned face data. The feature in the face image and the feature value in the face data can be extracted based on the face feature extraction method … The feature components usually include feature points. Euclidean distance, curvature, and angle between … The geometric description of these parts and the structural relationship between them can be used as important features for face recognition).

As per claim 6, Tang and Wang disclose the method of claim 1, wherein, if the number of target face images with person-ID document similarities higher than the preset similarity threshold reaches the first preset number, determining that the authentication is successful, comprises:

if the number of target face images with person-ID document similarities greater than the preset similarity threshold reaches the first preset number, determining that the authentication is successful (Wang, ¶0062, the face authentication information may include … multiple face images with different angles; when the face authentication information includes multiple face images with different angles, the determination of the face image and the person in step S102 Whether the face data matches, it may specifically include: sequentially judging whether multiple face images match the face data, and when the number of face images matching the face data is greater than a preset value, determining whether the face image matches the face data; Wang, ¶0066-0072, Step S201: Extract the first feature value of the aforementioned face image and the second feature value of the aforementioned face data … Step S202: Determine whether the similarity between the first feature value and the second feature value is greater than the preset threshold. When the similarity between the first feature value and the second feature value is greater than the preset threshold, proceed to step S203 … Step S203: It is determined that the face image matches the face data). 

As per claim 9, Tang discloses a camera, comprising:

a processor, configured for obtaining at least one target face image that meets a preset condition from the multiple face images (Tang, ¶0021; Tang, ¶0023; Tang, ¶0065, the image acquisition module of the personnel image collection and comparison module takes multiple photos of the customs clearance personnel and automatically selects the best quality images of the customs clearance personnel); 
receiving an ID image obtained by an ID reading support device (Tang, ¶0007, a verification device based on face recognition, which collects images of customs clearance personnel, recognizes the faces in the images, and compares them with the images in the customs clearance personnel's certificates; Tang, ¶0010-0011, a verification device based on face recognition, which includes: Credential reading module, used to read the images and identity information in the customs clearance personnel’s credentials; Tang, ¶0016, the certificate of the customs clearance personnel is one or more of passports, second-generation resident ID cards, work permits or passes); 
comparing the ID image with each target face image (Tang, ¶0007, a verification device based on face recognition, which collects images of customs clearance personnel, recognizes the faces in the images, and compares them with the images in the customs clearance personnel's certificates); and
if similarity threshold is reached, determining that the authentication is successful (Tang, ¶0007, a verification device based on face recognition, which collects images of customs clearance personnel, recognizes the faces in the images, and compares them with the images in the customs clearance personnel's certificates. If the similarity exceeds a set threshold, the verification is passed).

comparing the ID image with each target face image to obtain a person-ID document similarity for each target face image respectively (Wang, ¶0035, When the face authentication information includes multiple face images from different angles, the first judgment module is specifically used to: sequentially judge whether the multiple face images match the face data, and when the face data matches the face data When the number of images is greater than the pre-set value, it is determined that the face image matches the face data; Wang, ¶0126, These computer program instructions can be provided to the processor of a general-purpose computer); and, 
if the number of target face images with person-ID document similarities higher than a preset similarity threshold reaches a first preset number, determining that the authentication is successful (Wang, ¶0035, When the face authentication information includes multiple face images from different angles, the first judgment module is specifically used to: sequentially judge whether the multiple face images match the face data, and when the face data matches the face data When the number of images is greater than the pre-set value, it is determined that the face image matches the face data; Wang, ¶0066-0072, the step of judging whether there is a match in step S102 includes steps S201-S204: Step S201: Extract the first feature value of the aforementioned face image and the second feature value of the aforementioned face data … Step S202: Determine whether the similarity between the first feature value and the second feature value is greater than the preset threshold. When the similarity between the first feature value and the second feature value is greater than the preset threshold, proceed to step S203, otherwise proceed to step S204. Step S203: It is determined that the face image matches the face data).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Tang to include the determination of the similarity of 

As per claim 10, Tang and Wang disclose the camera of claim 9, wherein, the lens is specifically configured for:
determining a region of interest for acquiring a face based on a preset installation position of the camera and a preset capture range; wherein, the preset installation position is an installation position that meets a preset height range and a preset depression angle range (Tang, Figures 1 and 2, item 2;Tang, ¶0065, the image acquisition module of the personnel image collection and comparison module takes multiple photos of the customs clearance personnel and automatically selects the best quality images of the customs clearance personnel; Tang, ¶0066, In order to capture frontal photos as much as possible, the image acquisition module is equipped with equipment that can attract the attention of customs clearance personnel, such as lights, display screens, etc.  In this embodiment, the image acquisition module uses a USB camera as the acquisition device; Tang, ¶0085-0086, the on-site image acquisition module is a surveillance camera. In order to capture frontal photos as much as possible, the on-site image acquisition module is equipped with equipment that attracts the attention of customs clearance personnel, such as lights, televisions, etc.); and 
continuously acquiring images in the region of interest, and determining face images in all images by a face recognition technology (Tang, ¶0031-0032, On-site image acquisition module, used to digitally collect on-site images or on-site video. The face collection module is used to identify the face image of the person to be cleared from the live image or continuous frames of the live video; Tang, ¶0043, Collecting on-site images of customs clearance, recognizing the faces in the on-site images, and comparing them with the target personnel can realize the monitoring of key target personnel; Tang, ¶0055, The verification device based on face recognition in this embodiment collects credential 

As per claim 14, Tang and Wang disclose the camera of claim 9, wherein, the processor is further specifically configured for:
comparing a person-ID document similarity for each target face image with the preset similarity threshold in sequence, to obtain the number of target face images with person-ID document similarities greater than the preset similarity threshold by statistics (Wang, ¶0062, the face authentication information may include … multiple face images with different angles; when the face authentication information includes multiple face images with different angles, the determination of the face image and the person in step S102 Whether the face data matches, it may specifically include: sequentially judging whether multiple face images match the face data, and when the number of face images matching the face data is greater than a preset value, determining whether the face image matches the face data); and 
if the number of target face images with person-ID document similarities greater than the preset similarity threshold reaches the first preset number, determining that the authentication is 

As per claim 17, Tang discloses an authentication system for person-identity document comparison, comprising:
a camera, configured for acquiring multiple face images of a face (Tang, ¶0065, the image acquisition module of the personnel image collection and comparison module takes multiple photos of the customs clearance personnel; Tang, ¶0066, the image acquisition module uses a USB camera as the acquisition device; Tang, ¶0085, the on-site image acquisition module is a surveillance camera); 
obtaining at least one target face image that meets a preset condition from the multiple face images (Tang, ¶0065, the image acquisition module of the personnel image collection and comparison module takes multiple photos of the customs clearance personnel and automatically selects the best quality images of the customs clearance personnel); 
receiving an ID image obtained by an ID reading support device (Tang, ¶0007, a verification device based on face recognition, which collects images of customs clearance personnel, recognizes the 
comparing the ID image with each target face image (Tang, ¶0007, a verification device based on face recognition, which collects images of customs clearance personnel, recognizes the faces in the images, and compares them with the images in the customs clearance personnel's certificates); and, 
if similarity threshold is reached, determining that the authentication is successful (Tang, ¶0007, a verification device based on face recognition, which collects images of customs clearance personnel, recognizes the faces in the images, and compares them with the images in the customs clearance personnel's certificates. If the similarity exceeds a set threshold, the verification is passed); and
an ID reading support device, configured for acquiring the ID image and sending the ID image to the camera (Tang, ¶0010-0011, a verification device based on face recognition, which includes: Credential reading module, used to read the images and identity information in the customs clearance personnel’s credentials; Tang, ¶0023, The image acquisition module, the face acquisition module, the preprocessing and feature extraction module, and the facial feature comparison module are connected in sequence; Tang, ¶0054, The credential reading module 1, the image collection and comparison module 2, and the customs clearance device 3 are connected in sequence).
Tang does not explicitly disclose the following limitations as further recited however Wang discloses
comparing the ID image with each target face image to obtain a person-ID document similarity for each target face image respectively (Wang, ¶0035, When the face authentication information includes multiple face images from different angles, the first judgment module is specifically used to: 
if the number of target face images with person-ID document similarities higher than a preset similarity threshold reaches a first preset number, determining that the authentication is successful (Wang, ¶0035, When the face authentication information includes multiple face images from different angles, the first judgment module is specifically used to: sequentially judge whether the multiple face images match the face data, and when the face data matches the face data When the number of images is greater than the pre-set value, it is determined that the face image matches the face data; Wang, ¶0066-0072, the step of judging whether there is a match in step S102 includes steps S201-S204: Step S201: Extract the first feature value of the aforementioned face image and the second feature value of the aforementioned face data … Step S202: Determine whether the similarity between the first feature value and the second feature value is greater than the preset threshold. When the similarity between the first feature value and the second feature value is greater than the preset threshold, proceed to step S203, otherwise proceed to step S204. Step S203: It is determined that the face image matches the face data).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Tang to include the determination of the similarity of multiple images as taught by Wang in order to improve the accuracy of the authentication (Wang, ¶0035).

As per claim 18, Tang and Wang disclose the system of claim 17, wherein, the camera is connected to the ID reading support device via a connection port (Tang, ¶0014, The credential reading module, the 

As per claim 21, Tang and Wang disclose the system of claim 17, wherein, the ID reading support device is specifically configured for:
acquiring ID information, and reading a face image corresponding to the ID information from an information base as the ID image; or, capturing and extracting a face image from the ID document as the ID image (Tang, ¶0007, a verification device based on face recognition, which collects images of customs clearance personnel, recognizes the faces in the images, and compares them with the images in the customs clearance personnel's certificates; Tang, ¶0010-0011, a verification device based on face recognition, which includes: Credential reading module, used to read the images and identity information in the customs clearance personnel’s credentials; Tang, ¶0016, the certificate of the customs clearance personnel is one or more of passports, second-generation resident ID cards, work permits or passes).


Claims 3, 4, 7, 8, 11, 12, 15, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al., Chinese Patent Application Publication No. CN 204155293(U), hereinafter, “Tang”, in view of Wang, Chinese Patent Application Publication No. CN 104794386(A), hereinafter, “Wang” as applied to claims 1, 9 and 17 above, and further in view of Bowles et al., U.S. Publication No. 2016/0275518, hereinafter, “Bowles”.


based on a preset face scoring strategy, obtaining at least one target face image with a score higher than a preset score threshold from the multiple face images, wherein the preset face scoring strategy comprises factors containing at least one of front face, non-obscuration and clarity; or, based on the preset face scoring strategy, obtaining target face images that meet a second preset number from the multiple face images according to a descending order of the score (Bowles, ¶0049, the kiosk camera 116a captures an image 302 of the face of the user 101, and the ID scanner 112 captures an image 304 of the user's photo on an ID card; Bowles, ¶0050, The two sets of feature data 312 and 314 are then transmitted from the feature recognition component 310 to the feature comparison component 320. The feature comparison component 320 compares the two sets of feature data and generates a similarity score 322 that corresponds to or reflects the level of similarity between the photograph of the user's face taken by the camera 116a and the photograph of the picture of the user's face on the user's ID card 303; Bowles, ¶0066, In block 402, the routine 400 photographs the user 101 with, for example, the camera 116a. In some embodiments, the routine 400 can take multiple photographs of the user's face, such as a series of photographs and/or video from one of the cameras 116; and/or photographs from more than one of the cameras 116a-c of FIG. 1, thereby providing multiple views (e.g., different angles and/or different focal length perspectives) of the user's face; Bowles, ¶0069, In decision block 412, the routine 400 determines whether the level of similarity between the current photograph feature data and the ID picture feature data is above a preset upper threshold. The upper threshold could be, for example, a 90% level of similarity; Bowles, ¶0076, the image 504 can include multiple views … a confidence or similarity score 506 based on an automated comparison of the images; Bowles, ¶0092, FIG. 9 is a flow diagram of a routine 900 to facilitate the 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Tang and Wang to include the determination of whether the user is wearing a facial obstructing item in computing the similarity score as taught by Bowles in order to improve the accuracy of the similarity score (Bowles, ¶0069, ¶0095).

As per claim 4, Tang and Wang discloses the method of claim 1, but do not explicitly disclose the following limitations as further recited however Bowles disclose wherein, after determining that the authentication is successful if the number of target face images with person-ID document similarities higher than the preset similarity threshold reaches the first preset number, the method further comprises: 
sending at least one of a target face image with a maximum person-ID document similarity, respective target face images, the ID image and a result of successful authentication to a client, so that the client displays at least one of: the target face image with the maximum person-ID document similarity, respective target face images, the ID image and the result of successful authentication 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Tang and Wang to include an output of the result of the comparison as taught by Bowles in order to provide an additional verification of the comparison (Bowles, ¶0048).

As per claim 7, Tang and Wang disclose the method of claim 1, but do not explicitly disclose the following limitations as further recited however Bowles discloses wherein, after comparing the ID image with each target face image to obtain a person-ID document similarity for each target face image respectively, the method further comprises: if the number of target face images with person-ID document similarities not lower than the preset similarity threshold is lower than a third preset number, determining that the authentication fails, and outputting authentication failure information (Bowles, Figure 3A; Bowles, ¶0048, the verification facility 330 can include an operator workstation including a computer terminal with a display screen 332. The display screen 332 can be configured to display images from the camera 116a and the ID scanner 112, as well as scores from the feature comparison component 320 for viewing by the operator 334, low scores would indicate failure). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teaching of Tang and Wang to include an output of the result of the comparison as taught by Bowles in order to provide an additional verification of the comparison (Bowles, ¶0048).



As per claim 11, Tang and Wang disclose the camera of claim 9, but do not explicitly disclose the following limitations as further recited however Bowles discloses wherein, the processor is specifically configured for:
based on a preset face scoring strategy, obtaining at least one target face image with a score higher than a preset score threshold from the multiple face images, wherein the preset face scoring strategy comprises factors containing at least one of front face, non-obscuration and clarity; or, based on the preset face scoring strategy, obtaining target face images that meet a second preset number from the multiple face images according to a descending order of the score (Bowles, ¶0049; Bowles, ¶0050, The feature comparison component 320 compares the two sets of feature data and generates a similarity score 322 that corresponds to or reflects the level of similarity between the photograph of the user's face taken by the camera 116a and the photograph of the picture of the user's face on the user's ID card 303; Bowles, ¶0066, the routine 400 can take multiple photographs of the user's face, such as a series of photographs and/or video from one of the cameras 116; and/or photographs from more than 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Tang and Wang to include the determination of whether the user is wearing a facial obstructing item in computing the similarity score as taught by Bowles in order to improve the accuracy of the similarity score (Bowles, ¶0069, ¶0095).

As per claim 12, Tang and Wang disclose the camera of claim 9, but do not explicitly disclose the following limitations as further recited however Bowles discloses wherein, the processor is further specifically configured for: sending at least one of a target face image with a maximum person-ID document similarity, respective target face images, the ID image and a result of successful authentication to a client, so that the client displays at least one of: the target face image with the 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teaching of Tang and Wang to include an output of the result of the comparison as taught by Bowles in order to provide an additional verification of the comparison (Bowles, ¶0048).

As per claim 15, Tang and Wang disclose the camera of claim 9, but do not explicitly disclose the following limitation as further recited however Bowles discloses wherein, the processor is further specifically configured for: if the number of target face images with person-ID document similarities not lower than the preset similarity threshold is lower than a third preset number, determining that the authentication fails, and outputting authentication failure information; wherein, the processor is further specifically configured for: sending at least one of a target face image with a maximum person-ID document similarity, respective target face images, the ID image and a result of authentication failure to a client, so that the client displays at least one of: the target face image with the maximum person-ID document similarity, each target face image, the ID image and the result of authentication failure (Bowles, Figure 3A; Bowles, ¶0048, the verification facility 330 can include an operator workstation including a computer terminal with a display screen 332. The display screen 332 can be configured to display images from the camera 116a and the ID scanner 112, as well as scores from the feature comparison component 320 for viewing by the operator 334). 


As per claim 19, Tang and Wang disclose the system of claim 17, but do not explicitly disclose the following limitations as further recited however Bowles discloses wherein, the system further comprises: a client, configured for receiving and displaying at least one of: the target face image and a result of the authentication sent by the camera, and the ID image sent by the ID reading support device (Bowles, Figure 3A; Bowles, ¶0048, the verification facility 330 can include an operator workstation including a computer terminal with a display screen 332. The display screen 332 can be configured to display images from the camera 116a and the ID scanner 112, as well as scores from the feature comparison component 320 for viewing by the operator 334). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teaching of Tang and Wang to include an output of the result of the comparison as taught by Bowles in order to provide an additional verification of the comparison (Bowles, ¶0048).

As per claim 20, Tang, Wang and Bowles disclose the system of claim 19, wherein, the camera sends the target face images and the result of the authentication to the client via a USB network adapter card; and the ID reading support device sends the ID image to the client via the USB network adapter card (Bowles, ¶0118, the kiosk 100 further includes a network connection 1522 (e.g., a wired connection, such as an Ethernet port, cable modem, FireWire cable, Lightning connector, USB port, etc.) suitable for communication with, e.g., all manner of processing devices (including remote processing devices). 

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al., Chinese Patent Application Publication No. CN 204155293(U), hereinafter, “Tang”, in view of Wang, Chinese Patent Application Publication No. CN 104794386(A), hereinafter, “Wang” as applied to claims 1 and 9 above, and further in view of Miichi et al., U.S. Publication No. 2002/0090116, hereinafter, “Miichi”.

As per claim 5, Tang and Wang disclose the method of claim 1, wherein, comparing the ID image with each target face image to obtain a person-ID document similarity for each target face image respectively comprises:
extracting face features from the ID image and each target face image to obtain face features of the ID image and face features of each target face image (Tang, ¶0062, The preprocessing and feature extraction module is used to perform preprocessing and feature extraction on the facial image of the image of the customs clearance person and the facial image of the image in the identity of the customs clearance person respectively; Wang, ¶0031, An extraction unit for extracting the first feature value of the face image and the second feature value of the face data; Wang, ¶0067-0068, Step S201: Extract the first feature value of the aforementioned face image and the second feature value of the aforementioned face data … the knowledge-based representation method is used to extract facial features. This method mainly obtains feature data that is helpful for face classification based on the shape description of the facial organs and the distance characteristics between them. The feature components usually include feature points. Euclidean distance, curvature, and angle between. A human face is composed of parts such as eyes, nose, mouth, and chin. The geometric description of these parts and the structural relationship between them can be used as important features for face recognition. These features are called geometric features); and 

Tang and Wang do not explicitly disclose the following limitations as further recited however Miichi discloses 
matching the face features of the ID image with the face features of each target face image one by one, to obtain a person-ID document similarity for each target face image (Miichi, ¶0065, The CPU 42 compares and checks the acquired face image with previously registered face images, and judges the degree of similarity. At the judgment, the face feature amount of eyes, a nose, a mouth or the like which becomes features at the check time is extracted and are checked). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Tang and Wang to extract and compare individual features for comparison as taught by Miichi in order to provide an alternate means to confirm the identity of a person trying to access a location or service (Miichi, ¶0002).

As per claim 13, Tang and Wang disclose the camera of claim 9, wherein, the processor is further specifically configured for:
extracting face features from the ID image and each target face image to obtain face features of the ID image and face features of each target face image (Tang, ¶0062, The preprocessing and feature 
matching the face features of the ID image with the face features of each target face image to obtain a person-ID document similarity for each target face image (Tang, ¶0063, The facial feature comparison module is used to compare the facial image of the customs clearance person's image with the facial image of the image in the customs clearance person's ID. If the similarity exceeds the set threshold, the verification is passed; Wang, ¶0032, A judging unit for judging whether the similarity between the first feature value and the second feature value is greater than a preset threshold; Wang, ¶0070, Step S202: Determine whether the similarity between the first feature value and the second feature value is greater than the preset threshold).
Tang and Wang do not explicitly disclose the following limitations as further recited however Miichi discloses
matching the face features of the ID image with the face features of each target face image one by one, to obtain a person-ID document similarity for each target face image (Miichi, ¶0065, The CPU 42 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Tang and Wang to extract and compare individual features for comparison as taught by Miichi in order to provide an alternate means to confirm the identity of a person trying to access a location or service (Miichi, ¶0002).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189.  The examiner can normally be reached on M-F, 9:30AM TO 6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACY MANGIALASCHI/Examiner, Art Unit 2668                                 
/VU LE/Supervisory Patent Examiner, Art Unit 2668